People v Santiago (2015 NY Slip Op 03613)





People v Santiago


2015 NY Slip Op 03613


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14977 4927/11

[*1] The People of the State of New York, Respondent,
vPedro Santiago, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered June 19, 2012, convicting defendant, after a jury trial, of robbery in the first and second degrees, grand larceny in the third and fourth degrees and four counts of criminal mischief in the fourth degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supported conclusions that defendant used force to retain control of a stolen van, and not merely to escape or to defend himself (see generally People v Gordon, 23 NY3d 643, 649-651 [2014]), and that, under the circumstances of its use, the van constituted a dangerous instrument (see People v Diaz, 129 AD2d 968 [4th Dept 2987], lv denied 70 NY2d 710 [1987]).
The court's compromise Sandoval ruling, which allowed inquiry into a portion of defendant's extensive record without elicitation of any underlying facts, balanced the appropriate factors and was a proper exercise of discretion (People v Walker, 83 NY2d 455, 458-459 [1982]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK